Exhibit 10.1

TIBCO SOFTWARE INC.

2009 DEFERRED COMPENSATION PLAN

(Effective as of February 20, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINITIONS    1

1.1

   “Affiliate”    1

1.2

   “Base Remuneration”    1

1.3

   “Beneficiary”    1

1.4

   “Change in Control Event”    1

1.5

   “Committee”    2

1.6

   “Company”    2

1.7

   “Compensation”    2

1.8

   “Compensation Deferrals”    2

1.9

   “Director”    2

1.10

   “Director Fees”    2

1.11

   “Disability” or “Disabled”    2

1.12

   “Eligible Employee”    2

1.13

   “Eligible Individual”    2

1.14

   “Employers”    2

1.15

   “Fair Market Value”    2

1.16

   “Non-Employee Director”    2

1.17

   “Participant”    3

1.18

   “Participant’s Account” or “Account”    3

1.19

   “Payment Date”    3

1.20

   “Plan Year”    3

1.21

   “Restricted Stock Units” or “RSUs”    3

1.22

   “RSU Agreement”    3

1.23

   “Separation from Service”    3

1.24

   “Specified Employee”    3

1.25

   “Unforeseeable Emergency”    4 SECTION 2 PARTICIPATION    4

2.1

   Participation    4

2.2

   Cancellation of Compensation Deferrals    6

2.3

   Termination of Participation    7 SECTION 3 COMPENSATION DEFERRAL ELECTIONS
   7

3.1

   Compensation Deferrals    7

3.2

   Compensation Deferrals Will Generally Be Payable in RSUs    8

3.3

   Form of Payment    8

3.4

   Term of Deferral    8

3.5

   Changes in Elections as to Form of Payment and/or Term of Deferral    9
SECTION 4 SHARES SUBJECT TO THE PLAN    9

4.1

   Shares Subject to the Plan    9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page SECTION 5 DISTRIBUTIONS    10

5.1

   Normal Time for Distribution    10

5.2

   Special Rule for Change in Control Event    10

5.3

   Special Rule for Death    10

5.4

   Special Rule for Disability    11

5.5

   Special Rule for Separation From Service    11

5.6

   Required Six-Month Delay in Payment for Specified Employees    11

5.7

   Delay of Payment(s) Permitted Under Certain Circumstances    11

5.8

   Acceleration of Payment(s) Permitted Under Certain Circumstances    12

5.9

   Unforeseeable Emergency    12

5.10

   Beneficiary Designations    12 SECTION 6 PARTICIPANT’S INTEREST IN ACCOUNT   
13 SECTION 7 ADMINISTRATION OF THE PLAN    13

7.1

   Plan Administrator    13

7.2

   Actions by Committee    13

7.3

   Powers of Committee    14

7.4

   Decisions of Committee and its Delegates    14

7.5

   Administrative Expenses    14

7.6

   Eligibility to Participate    15

7.7

   Indemnification    15 SECTION 8 MODIFICATION OR TERMINATION OF THE PLAN    15

8.1

   Employers’ Obligations Limited    15

8.2

   Right to Amend or Terminate    15

8.3

   Effect of Termination    15

8.4

   Acceleration of Distributions on Certain Terminations    15 SECTION 9 GENERAL
   15

9.1

   Participation by Affiliates    15

9.2

   Inalienability    16

9.3

   Rights and Duties    16

9.4

   No Enlargement of Employment Rights    16

9.5

   Applicable Law    16

9.6

   Tax Withholding    16

9.7

   Severability    16

9.8

   Captions    17

9.9

   No Guarantees Regarding Tax Treatment    17 EXECUTION      



--------------------------------------------------------------------------------

TIBCO SOFTWARE INC.

2009 DEFERRED COMPENSATION PLAN

(Effective as of February 20, 2009)

TIBCO SOFTWARE INC., a Delaware corporation (the “Company”), has established
this TIBCO Software Inc. 2009 Deferred Compensation Plan (the “Plan”), effective
as of February 20, 2009, for the benefit of non-employee directors and a select
group of management or highly compensated employees of the Company and its
participating affiliates, in order to provide such employees with certain
deferred compensation benefits.

The Plan is an unfunded deferred compensation plan that is intended to
(1) comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and (2) qualify for the exemptions provided in
sections 201, 301, and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

SECTION 1

DEFINITIONS

The following words and phrases will have the following meanings unless a
different meaning is plainly required by the context:

1.1 “Affiliate” means each corporation, trade or business that is, together with
the Company, a member of a controlled group of corporations or under common
control (as determined under section 414(b) or (c) of the Code), but only for
the period during which such other entity is so affiliated with the Company.
Notwithstanding the foregoing, in applying sections 1563(a)(1), (2) and (3) of
the Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code and in applying Treasury regulation section
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of section 414(c) of the Code, the phrase “at least
50 percent” will be used instead of “at least 80 percent” at each place it
appears in such sections.

1.2 “Base Remuneration” means the bonuses payable under the Company’s Executive
Incentive Compensation Plan to an Eligible Employee by his or her Employer with
respect to services performed during any period by the Employee and does not
include any other type of remuneration.

1.3 “Beneficiary” means the person or persons entitled to receive the balance
credited to a Participant’s Account under the Plan upon the death of a
Participant, as provided in Section 5.3.

1.4 “Change in Control Event” means a Change of Control as defined in
Section 2.7 of the Company’s 2008 Equity Incentive Plan. Notwithstanding the
foregoing, a transaction will not constitute a Change of Control Event for
purposes of this Plan if the transaction does not constitute a change in control
under Treasury regulation section 1.409A-3(i)(5)).



--------------------------------------------------------------------------------

1.5 “Committee” means the administrative committee charged with responsibility
for the general administration of the Plan pursuant to Section 7, as it may be
constituted from time to time.

1.6 “Company” means TIBCO Software Inc., a Delaware corporation.

1.7 “Compensation” means the Base Remuneration and Director Fees (if any) of a
Participant, as applicable. A Participant’s Compensation will not include any
other type of remuneration.

1.8 “Compensation Deferrals” mean the Compensation amounts deferred by a
Participant under the Plan pursuant to his or deferral elections made in
accordance with Section 2.

1.9 “Director” means any individual who is a member of the Board of Directors of
the Company.

1.10 “Director Fees” means the cash-based committee or meeting fees or retainers
(if any) that are payable to a Non-Employee Director.

1.11 “Disability” or “Disabled” means a disability as provided under
section 409A(a)(2)(C) of the Code and Treasury regulation section 1.409A-3(i)(4)
and other official guidance issued thereunder.

1.12 “Eligible Employee” means any employee of an Employer who holds office at
the level of Executive Vice President or above and who is selected by the
Committee as eligible to participate in this Plan.

1.13 “Eligible Individual” means an Eligible Employee or a Non-Employee
Director.

1.14 “Employers” mean the Company and each of its Affiliates that adopts the
Plan with the written approval of the Committee. With respect to an individual
Participant, “Employer” means the Company or its Affiliate that has adopted the
Plan with the approval of the Committee and that directly employs such
Participant.

1.15 “Fair Market Value” means the closing per share selling price for the
shares of common stock of the Company (“Shares”) for the relevant date on the
principal securities exchange on which the Shares are traded or, if there is no
such sale on the relevant date, then on the last previous day on which a sale
was reported; if the Shares are not listed for trading on a national securities
exchange, the fair market value of Shares shall be determined in good faith by
the Committee. Notwithstanding the preceding, for federal, state, and local
income tax reporting purposes, fair market value shall be determined by the
Company in accordance with uniform and nondiscriminatory standards adopted by it
from time to time.

1.16 “Non-Employee Director” means a Director who is not an employee of the
Company or its Affiliates.

 

- 2 -



--------------------------------------------------------------------------------

1.17 “Participant” means an Eligible Individual who (a) has made an election
pursuant to Section 2.1, and (b) has not ceased participation pursuant to
Section 2.3.

1.18 “Participant’s Account” or “Account” means, as to any Participant, the
separate recordkeeping account maintained in the name of the Participant on the
books of the Company in order to reflect his or her interest under the Plan,
including any RSU grants made or deemed made as Dividend Restricted Stock Units
pursuant to Section 4.1.4.

1.19 “Payment Date” means the first business day of a calendar month on which
the national stock exchanges or national trading system are open for trading.

1.20 “Plan Year” means the calendar year.

1.21 “Restricted Stock Units” or “RSUs” mean restricted stock units granted to
any Participant under this Plan.

1.22 “RSU Agreement” means a restricted stock unit agreement specifying the
number of Shares covered thereby, in such form as the Committee shall establish.

1.23 “Separation from Service” means a Participant’s death, retirement or other
termination of employment with the Employer and all of its Affiliates (as
determined in accordance with section 409A(2)(A)(i) of the Code and Treasury
regulation section 1.409A-1(h)). For this purpose, the employment relationship
will be treated as continuing intact while the Participant is on military leave,
sick leave or other bona fide leave of absence, except that if the period of
such leave exceeds six (6) months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, then the employment
relationship will be deemed to have terminated on the first day immediately
following such six (6)-month period. A leave of absence constitutes a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes an Eligible Employee who is a Participant to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a twenty-nine (29)-month period of absence shall be
substituted for such six (6)-month period. For a Non-Employee Director who is a
Participant, he or she shall be considered to have a separation from service
with the Company upon a cessation of the Non-Employee Director’s service on the
Board of Directors of the Company for any reason, (as determined in accordance
with section 409A(a)(2)(A)(i) of the Code and Treasury regulation section
1.409A-1(h)), including, but not by way of limitation, a termination by death,
resignation, retirement or other termination of service.

1.24 “Specified Employee” means a Participant who, as of the date of his or her
Separation from Service, is a key employee of the Company as defined under
section 409A(a)(2)(B)(i) of the Code and under Treasury regulation 1.409A-1(i).
For this purpose, a Participant is generally a key employee if he or she meets
the requirements of section 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied
in accordance with the regulations thereunder and disregarding

 

- 3 -



--------------------------------------------------------------------------------

section 416(i)(5) thereof) at any time during the twelve (12) month period
ending on December 31 (the “Identification Date”). If a Participant is a key
employee of the Company as of any Identification Date, then he or she will be
treated as such for the entire twelve (12) month period beginning on the first
day of the fourth month following the Identification Date. Further, once a list
of Specified Employees has become effective, the Company shall not change the
definition of compensation for purposes of identifying Specified Employees for
the period with respect to which such list is effective.

1.25 “Unforeseeable Emergency” means (a) a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or his or
her spouse, Beneficiary or dependent (as defined in section 152 of the Code, but
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof), (b) loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The Committee will determine whether or not a Participant has
incurred an Unforeseeable Emergency based on such evidence as the Committee
deems necessary or advisable.

SECTION 2

PARTICIPATION

2.1 Participation. Each Eligible Individual’s decision to become a Participant
will be entirely voluntary.

2.1.1 Participation Elections.

(i) Initial Elections by Newly-Eligible Individuals. Each individual who first
becomes an Eligible Individual may elect to become a Participant in the Plan by
electing, within thirty (30) days of the date of his or her hire or promotion in
the case of Eligible Employees or the date of his or her appointment or election
in the case of Non-Employee Directors, to make Compensation Deferrals under the
Plan. However, no election under this Section 2.1.1(i) may be made if an
Eligible Individual was previously eligible to participate in another plan that
is required to be aggregated with this Plan under section 409A of the Code. An
Eligible Employee’s initial election to defer his or her Compensation shall be
effective only with respect to the portion of such Compensation that is payable
for services performed after his or her timely filing of his or her initial
deferral election (that is, the amount equal to the total amount of the
Compensation for the performance period multiplied by the ratio of the number of
days remaining in the performance period after the filing of the initial
deferral election over the total number of days in the performance period).

(ii) Reengaged Eligible Individuals. Notwithstanding the foregoing provisions of
this Section 2.1.1, in the case of an individual who ceases to be an Eligible
Individual, regardless of whether he or she still is a Participant with an
Account balance under the Plan, and who subsequently becomes an Eligible
Individual again, he or she will be treated as a Eligible Individual for
purposes of subsection (i) above as of the date that the individual again

 

- 4 -



--------------------------------------------------------------------------------

becomes an Eligible Individual, provided that, he or she had not been an
Eligible Individual at any time during the twenty-four (24) month period ending
on such date. In addition, in the case of a former Participant who ceased to be
such because his or her entire Account balance had been distributed, and on or
before the date of the last distribution from the Account he or she ceased to be
an Eligible Individual, he or she will be treated as a Eligible Individual for
purposes of subsection (i) above as of the first date following such
distribution that the individual again becomes an Eligible Individual.

(iii) Effect of Elections. An Eligible Individual’s election under this
Section 2.1.1 to make Compensation Deferrals will be effective only (a) with
respect to Compensation that is payable for services performed after the timely
filing of his or her timely filing of the election and (b) for the remainder of
the Plan Year with respect to which the election is made. Any Compensation
Deferral elections for subsequent Plan Years must be made pursuant to
Section 2.1.2.

2.1.2 Elections for Subsequent Plan Years. An Eligible Individual may become a
Participant (or continue or reinstate his or her active participation) in the
Plan for any subsequent Plan Year by electing, no later than December 31 of the
immediately preceding Plan Year, to make Compensation Deferrals under the Plan.
An election under this Section 2.1.2 to make Compensation Deferrals will be
effective only for the Plan Year with respect to which the election is made.
Notwithstanding the foregoing, with respect to an Eligible Employee, to the
extent that such Compensation does not constitute payments that are
“performance-based compensation” under Treasury regulation 1.409A-1(e), any such
Eligible Employee’s election to defer his or her Compensation shall be effective
only with respect to the portion of the Compensation that is payable for
services performed on or after the beginning of the Plan Year to which the
Eligible Employee deferral election relates (that is, the amount equal to the
total amount of Compensation for the performance period multiplied by the ratio
of the number of days remaining in the performance period after the December 31
immediately preceding the Plan year to which the Eligible Employee’s election
relates over the total number of days in the performance period).

2.1.3 Duration of Compensation Deferral Elections. A Compensation Deferral
election made under this Section 2 shall remain in effect for the Plan Year to
which it applies, notwithstanding any change in the Participant’s Compensation.
The dollar amount or percentage of any Compensation Deferrals shall not be
reduced or increased during any Plan Year by virtue of any Participant election
to increase, decrease or terminate his or her rate of deferral in any other
employee benefit plan, including any applicable Company employee stock purchase
plan; except as permitted by section 409A of the Code with respect to changes in
deferral elections under a 401(k) plan, Code section 125 flexible benefits plan,
or as otherwise permitted under section 409A of the Code. A Participant’s
Compensation Deferral election shall immediately terminate with respect to
future Compensation upon the Participant ceasing to be an Eligible Individual.

2.1.4 USERRA Rights. Notwithstanding the foregoing provisions of this
Section 2.1, in accordance with Treasury regulation section 1.409A-2(a)(15), the
Committee may (in its discretion) provide an Eligible Individual with a
Compensation Deferral election to satisfy the requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (“USERRA”),
if applicable.

 

- 5 -



--------------------------------------------------------------------------------

2.1.5 Specific Timing and Method of Elections. Notwithstanding any contrary
provision of this Section 2.1, the Committee, in its sole discretion, will
determine the manner and deadlines for Eligible Individuals to make Compensation
Deferral elections under the Plan. The deadlines prescribed by the Committee may
be earlier than the deadlines specified in this Section 2.1, but may not be
later than such specified deadlines.

2.2 Cancellation of Compensation Deferrals. Notwithstanding any contrary
provision of Section 2.1:

2.2.1 Hardship Distribution under 401(k) Plans. In the event that a Participant
receives a hardship distribution under the TIBCO Software Inc. 401(k) Savings
Plan or any other plan (maintained by an Employer) which contains a qualified
cash or deferred arrangement under section 401(k) of the Code (collectively, the
“401(k) Plans”), the Participant’s Compensation Deferrals (if any) under this
Plan will be cancelled for a period of six (6) months from the date that the
Participant received such hardship distribution or the remainder of the Plan
Year in which the Participant received such hardship distribution (whichever
period is longer). Notwithstanding the foregoing, the Participant’s Compensation
Deferrals will not be so terminated if the Committee determines that such
termination is not required in order to preserve the tax-qualification of the
applicable 401(k) Plan.

2.2.2 Unforeseeable Emergency. In the event that a Participant incurs an
Unforeseeable Emergency, the Committee, in its sole discretion, may cancel the
Participant’s Compensation Deferrals (if any) under the Plan for the remainder
of the Plan Year in which the Participant incurred the Unforeseeable Emergency.

2.2.3 Eligible Disability. In the event that a Participant incurs an Eligible
Disability (as defined below), the Committee, in its sole discretion, may cancel
the Participant’s Compensation Deferrals (if any) under the Plan, provided that
such cancellation occurs by the later of the end of the Participant’s taxable
year or the fifteenth (15th) day of the third month following the date on which
the Participant incurs the Eligible Disability. For purposes of this
Section 2.2.3, “Eligible Disability” means any medically determinable physical
or mental impairment resulting in the Participant’s inability to perform the
duties of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months. The Committee will determine
whether or not a Participant has incurred an Eligible Disability based on such
evidence as the Committee deems necessary or advisable and in compliance with
Treasury regulation section 1.409A-3(j)(4)(xii).

2.2.4 Irrevocability of Prior Compensation Deferrals. Notwithstanding the
foregoing, a Participant’s election to make Compensation Deferrals under
Section 2.1 will be irrevocable as to amounts already deferred as of the
effective date of any cancellation in accordance with this Section 2.2.

 

- 6 -



--------------------------------------------------------------------------------

2.2.5 Resumption of Compensation Deferrals. A Participant whose Compensation
Deferrals have been cancelled pursuant to this Section 2.2 may later resume
making Compensation Deferrals under the Plan only in accordance with
Section 2.1.

2.3 Termination of Participation. An individual who has become a Participant in
the Plan will remain a Participant until his or her entire Account balance has
been distributed. However, an Eligible Individual who has become a Participant
may or may not be an active Participant making Compensation Deferrals for a
particular Plan Year, depending upon whether he or she has elected to make
Compensation Deferrals for such Plan Year.

SECTION 3

COMPENSATION DEFERRAL ELECTIONS

3.1 Compensation Deferrals. At the times and in the manner prescribed in
Section 2.1, each Eligible Individual may elect to defer portions of his or her
Compensation and to have the amounts of such Compensation Deferrals credited to
his or her Account, as follows:

3.1.1 Compensation Deferrals. An Eligible Individual may elect to defer an
amount equal to any whole percentage or any specific dollar amount (in $1,000
increments) of the Participant’s Compensation, provided that, any percentage
elected by the Participant will be not less than 5% of his or her Compensation,
and any dollar amount elected will be not less than $5,000. Notwithstanding the
preceding sentence or any contrary provision of the Plan, the Committee may
reduce a Participant’s Compensation Deferrals to the extent necessary to satisfy
applicable withholding tax requirements and employee benefit plans and other
deductions. With respect to employees, the payroll deductions may not reduce the
individual’s compensation below an amount equal to two (2) times the federal or
applicable state minimum wage, whichever is higher, required to be paid each pay
period. Payroll deductions for a Participant who is an Eligible Employee will
commence as soon as administratively practicable following the effectiveness of
his or her timely submitted Deferral election form as provided under
Section 2.1.1 or Section 2.1.2, as applicable. Deductions from Director Fees for
a Participant who is a Non-Employee Director will commence as soon as
administratively practicable following the effectiveness of his or her timely
submitted Deferral election form as provided under Section 2.1.1 or
Section 2.1.2, as applicable and will apply only to Director Fees earned or
advanced for services to be performed after the date the Participant submits a
properly completed election form to the Company.

3.1.2 Crediting of Compensation Deferrals. The amounts deferred pursuant to this
Section 3.1 will reduce the Participant’s Compensation for the Plan Year and
will be credited to the Participant’s Account as of the last day of the month in
which the amounts (but for the Compensation Deferral) would have been paid to
the Participant.

3.1.3 Participants’ Accounts. For each Plan Year, at the direction of the
Committee, there will be established and maintained on the books of the Company,
a separate Account or Accounts for each Participant, which will properly reflect
Compensation Deferrals and all RSUs granted.

 

- 7 -



--------------------------------------------------------------------------------

3.1.4 Participants Remain Unsecured Creditors. All amounts credited to a
Participant’s Account under the Plan will continue for all purposes to be a part
of the general assets of the Employer. Each Participant’s interest in the Plan
will make him or her only a general, unsecured creditor of the Employer. In the
event that an Employer (other than the Company) becomes insolvent and therefore
unable to make a payment or payments owed by it under the Plan, the Company will
make such payments, provided that, nothing in this sentence will make any
Participant anything other than a general, unsecured creditor of the Company.

3.2 Compensation Deferrals Will Generally Be Payable in RSUs. In the event than
an Eligible Individual elects to defer portions of his or her Compensation, the
deferred amounts shall be paid pursuant to Section 3.3 below and granted to any
such Participant in the form of Restricted Stock Units, provided that, such
Participant is an employee or service provider of the Employer on the date of
grant. The RSUs shall be granted on the last business day (i.e., any day other
than a Saturday, a Sunday, or a legal holiday in the State of California) at the
end of the first full fiscal quarter following the applicable fiscal quarter in
which Compensation that a Participant has elected to defer has been earned or
advanced for services to be performed. RSUs shall be evidenced by an RSU
Agreement. The RSUs shall be fully vested upon the date of grant and be settled
in Company common stock upon a Participant’s Plan Account distribution, as
provided in Sections 3.3 and 3.4. The number of shares of Company common stock
covered by the RSUs shall be (i) the deferred amounts of the Participant’s
Compensation, divided by (ii) the Fair Market Value of a share of Company common
stock on the date of grant (rounded down to the nearest whole Share). The RSUs
granted to a Participant pursuant to this Section 3.2 shall be reflected in such
Participant’s Account and shall be distributed and settled in whole Shares in
accordance with Section 5 below.

3.3 Form of Payment. Subject to the provisions of Section 5, the form of payment
for the Compensation Deferrals under this Plan shall be in the form of RSUs that
are settled in Shares. Notwithstanding the foregoing, to the extent that (i) a
Participant is entitled to a distribution of his or her Account in accordance
with Section 5 before his or her Compensation Deferrals have been granted in the
form of RSUs, or (ii) after conversion of deferred amounts to RSUs, a portion of
a Participant’s Compensation Deferrals remains, then any such amounts shall be
payable in cash in a single lump sum on the Payment Date that immediately
follows the end of the term of deferral(s) elected by the Participant.

3.4 Term of Deferral. Subject to the provisions of Section 5, each Participant
must indicate on his or her Compensation Deferral election form pursuant to
Section 3.1 the time for payment for the Compensation Deferrals made pursuant to
such election. Pursuant to such procedures as the Committee (in its discretion)
may adopt from time to time, a Participant may elect a fixed date to receive his
or her Plan Account distribution (not less than two (2) years from the date of
election) specified in his or her Compensation Deferral election or the
occurrence of a specific event, provided that, any such election satisfies the
requirements of section 409A of the Code. The procedures adopted by the
Committee may (in the discretion of the Committee) restrict a Participant’s
ability to elect multiple terms of deferral under the Plan. A Participant’s
election as to the term of deferral will apply to all Compensation Deferrals
credited to the Participant’s Account with respect to which the election is
made, and except to the limited extent provided in Section 3.5, will be
irrevocable.

 

- 8 -



--------------------------------------------------------------------------------

3.5 Changes in Elections as to Form of Payment and/or Term of Deferral. Subject
to the provisions of Section 5, a Participant may change his or her election
under Section 3 for Compensation Deferrals credited to the Participant’s Account
and make a new election with the consent of the Company (a “Subsequent Deferral
Election”), provided that, the following requirements (the “Subsequent Deferral
Requirements”) are met: (a) the Subsequent Deferral Election will not take
effect until at least twelve (12) months after the date on which the election is
made; (b) the Subsequent Deferral Election is made not less than twelve
(12) months before the date payment of such amounts was previously scheduled to
be made or commenced, (c) the newly-elected scheduled payment commencement date
is at least five (5) years after the date payment of such amounts was previously
scheduled to be made or commenced, and (d) payment of such amounts has not
actually commenced. Notwithstanding the foregoing, in accordance with Treasury
regulation section 1.409A-2(b)(8) the Subsequent Deferral Requirements will be
deemed to be satisfied to the extent the Committee (in its discretion) provides
a Participant with a Subsequent Deferral Election to satisfy the requirements of
USERRA (as defined in Section 2.1.4), if applicable.

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Shares Subject to the Plan. Subject to adjustment as provided in
Section 4.1.2, the total number of Shares available for issuance under the Plan
shall equal 1,000,000. Shares granted under the Plan may be either authorized
but unissued Shares or treasury Shares.

4.1.2 In the event that any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number and
class of Shares that may be delivered under the Plan, the number, class, and
price of Shares (or other property or cash) subject to outstanding RSUs.
Notwithstanding the preceding, the number of Shares shall be a whole number.

4.1.3 Notwithstanding any other provision of the Plan, the terms of any RSU
Agreement evidencing an RSU may provide that, in the event that RSUs are not
assumed by the successor corporation or its parent or a subsidiary upon a Change
of Control Event, then restrictions and deferral limitations on the RSUs lapse
and the Restricted Stock Units become free of all restrictions and limitations,
subject in each case to any terms and conditions contained in the RSU Agreement
evidencing such RSU.

 

- 9 -



--------------------------------------------------------------------------------

4.1.4 Except as provided in this Section 4.1.4, no Participant nor any person
claiming under or through a Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to a Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
a Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares. Notwithstanding the foregoing, a Participant shall be entitled to
receive dividends and distributions paid on the Shares underlying vested
Restricted Stock Units. Any such dividends or other distributions shall be
credited to Participant Accounts, without any interest, and automatically shall
be deemed reinvested in Restricted Stock Units on the date of payment of any
such dividends or distributions (the “Dividend Restricted Stock Units”). The
number of Dividend Restricted Stock Units shall be determined as follows: (a) if
the Company declares and pays a cash dividend on the Shares, the number of
Dividend Restricted Stock Units shall be equal to the quotient obtained by
dividing the cash dividend paid on the Shares underlying vested Restricted Stock
Units by the Fair Market Value of the Shares on the date the dividend is paid;
or (b) if the Company distributes Shares, the number of Dividend Restricted
Stock Units shall be equal to the number of Shares distributed with respect to
the Shares underlying vested Restricted Stock Units. Dividend Restricted Stock
Units shall be subject to the same terms and conditions as the Restricted Stock
Units, including with respect to distribution of a Participant’s Account
pursuant to Section 3 and Section 5 hereof.

SECTION 5

DISTRIBUTIONS

5.1 Normal Time for Distribution. Subject to the other provisions of this
Section 5 below, a distribution of the balance credited to a Participant’s
Account will be made or commenced on the Payment Date that immediately follows
the end of the term of deferral(s) elected by the Participant under Sections 3.4
or 3.5 (as applicable).

5.2 Special Rule for Change in Control Event. If there is a Change in Control
Event, the balance then credited to a Participant’s Account will be distributed
to him or her on the Payment Date that immediately follows the date of the
Change in Control Event or as soon as administratively practicable thereafter,
but in no event later than the 15th day of the third calendar month following
the Payment Date that immediately follows the Change in Control Event; provided,
however, that if this period ends in the calendar year following the year in
which the Change in Control Event occurs, the Participant will not have the
right to designate the calendar year in which payment will be made.

5.3 Special Rule for Death. If a Participant dies, the balance then credited to
his or her Account will be distributed to the Participant’s Beneficiary on the
Payment Date that immediately follows the Participant’s death or as soon as
administratively practicable thereafter, but in no event later than the 15th day
of the third calendar month following the Payment Date immediately following the
Participant’s death; provided, however, that if this period ends in the calendar
year following the year in which the Participant’s death occurs, the
Participant’s Beneficiary, surviving spouse or estate, as applicable, will not
have the right to designate the

 

- 10 -



--------------------------------------------------------------------------------

calendar year in which payment will be made. If a Participant dies without
having effectively designated a Beneficiary, or if no Beneficiary survives the
Participant, the Participant’s Account will be distributed to his or her
surviving spouse, or, if the Participant is not survived by his or her spouse,
the Account will be distributed to his or her estate.

5.4 Special Rule for Disability. If a Participant becomes Disabled, the balance
then credited to his or her Account will be distributed to the Participant on
the Payment Date that immediately follows the date on which the Participant
became Disabled or as soon as administratively practicable thereafter but in no
event later than the 15th day of the third calendar month following the Payment
Date that immediately follows the Disability; provided, however, that if this
period ends in the calendar year following the year in which the Disability
occurs, the Participant will not have the right to designate the calendar year
in which payment will be made.

5.5 Special Rule for Separation From Service. If a Participant incurs a
Separation from Service, any balance then credited to the Participant’s Account
will be distributed to the Participant on the Payment Date that immediately
follows his or her Separation from Service or as soon as administratively
practicable thereafter but in no event later than the 15th day of the third
calendar month following the Payment Date that immediately follows the
Separation from Service; provided, however, that if this period ends in the
calendar year following the year in which the Separation from Service occurs,
the Participant will not have the right to designate the calendar year in which
payment will be made. The Participant’s Account will be distributed in the form
elected under Section 3.3, subject to the limitations described in Section 5.6

5.6 Required Six-Month Delay in Payment for Specified Employees. Notwithstanding
any contrary Plan provision and subject to the provisions of Section 5.7, any
distributions that are otherwise required to be made under the Plan to a
Specified Employee due to his or her Separation from Service will be accumulated
during the first six (6) months following the Separation from Service and will
instead be paid on the Payment Date that immediately follows the end of such six
(6)-month period.

5.7 Delay of Payment(s) Permitted Under Certain Circumstances. Notwithstanding
any contrary provision of Section 5:

5.7.1 Payments That Would Violate Federal Securities Laws or Other Applicable
Law. Any distribution scheduled to be made under the Plan will be delayed if the
Company reasonably anticipates that the making of the distribution will violate
federal securities laws or other applicable law. Any such delayed distribution
will be made at the earliest date at which the Company reasonably anticipates
that the making of the distribution will not cause such violation.

5.7.2 Other Events and Conditions. Any payment scheduled to be made under the
Plan will be delayed upon such other events and conditions as may be prescribed
in generally applicable guidance published in the Internal Revenue Bulletin.

 

- 11 -



--------------------------------------------------------------------------------

5.8 Acceleration of Payment(s) Permitted Under Certain
Circumstances. Notwithstanding any foregoing provision of Section 5 and except
as otherwise provided below:

5.8.1 Conflicts of Interest. A Participant’s Account balance may be distributed
in an immediate lump sum cash payment to the extent permitted in Treasury
regulation section 1.409A-3(j)(4)(iii), as directed by the Committee (in its
discretion).

5.8.2 Income Inclusion Under Section 409A of the Code. Subject to Section 5.7, a
Participant’s Account balance may be distributed to the extent permitted in
Treasury regulation section 1.409A-3(j)(4)(vii), as directed by the Committee
(in its discretion).

5.8.3 Payment of State, Local or Foreign Taxes. Subject to Section 5.7, a
Participant’s Account balance may be distributed to the extent permitted in
Treasury regulation section 1.409A-3(j)(4)(xi), as directed by the Committee (in
its discretion).

5.8.4 Certain Offsets. Subject to Section 5.7, a Participant’s Account balance
may be distributed to the extent permitted in Treasury regulation section
1.409A-3(j)(4)(xiii), as directed by the Committee (in its discretion).

5.8.5 Bona Fide Disputes as to a Right to a Payment. Subject to Section 5.7, a
Participant’s Account balance may be distributed to the extent permitted in
Treasury regulation section 1.409A-3(j)(4)(xiv), as directed by the Committee
(in its discretion).

5.9 Unforeseeable Emergency. If a Participant incurs an Unforeseeable Emergency,
the Committee, in its sole discretion, may determine that all or part of the
Participant’s Account balance will be distributed to him or her in a lump sum
cash payment on the Payment Date that immediately follows the date on which the
Committee determines that the Participant has incurred the Unforeseeable
Emergency or as soon as administratively practicable thereafter; provided, that,
the amount paid to the Participant pursuant to this Section 5.9 will be limited
to the amount reasonably necessary to satisfy the Unforeseeable Emergency (which
may include amounts necessary to pay any federal, state, local, or foreign
income taxes or penalties reasonably anticipated to result from the payment).
Also, no payment under this Section 5.9 will be made to the extent that the
Participant’s Unforeseeable Emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship), or by the cancellation of the
Participant’s Compensation Deferrals in accordance with Section 2.2.2.

5.10 Beneficiary Designations. Each Participant may, pursuant to such procedures
as the Committee may specify, designate one or more Beneficiaries.

5.10.1 Spousal Consent. If a Participant designates a person (including a trust)
other than or in addition to his or her spouse as a primary Beneficiary, the
designation will be ineffective unless the Participant’s spouse consents to the
designation. Any spousal consent required under this Section 5.10 will be
ineffective unless it (a) is set forth in writing in a form specified in the
discretion of the Committee, (b) acknowledges the effect of the Participant’s
designation of

 

- 12 -



--------------------------------------------------------------------------------

another person as his or her Beneficiary under the Plan, and (c) is signed by
the spouse and witnessed by an authorized agent of the Committee or a notary
public. Notwithstanding this consent requirement, if the Participant establishes
to the satisfaction of the Committee that written spousal consent may not be
obtained because the spouse cannot be located, his or her designation will be
effective without spousal consent. Any spousal consent required under this
Section 5.10 will be valid only with respect to the spouse who signs the
consent. A Participant may revoke his or her Beneficiary designation at any
time, provided that such revocation is in writing.

5.10.2 Changes and Failed Designations. A Participant may designate different
Beneficiaries (or may revoke a prior Beneficiary designation) at any time by
delivering a new designation (or revocation of a prior designation) in
accordance with Section 5.10.1. Any designation or revocation will be effective
only if it is received by the Committee. However, when so received, the
designation or revocation will be effective as of the date the notice is
executed (whether or not the Participant still is living), but without prejudice
to the Committee on account of any payment made before the change is recorded.
The last effective designation received by the Committee will supersede all
prior designations.

SECTION 6

PARTICIPANT’S INTEREST IN ACCOUNT

Subject to Sections 8 and 9.2, a Participant’s interest in the balance credited
to his or her Account at all times will be one hundred percent (100%) vested and
nonforfeitable.

SECTION 7

ADMINISTRATION OF THE PLAN

7.1 Plan Administrator. The Committee is hereby designated as the administrator
of the Plan (within the meaning of section 3(16)(A) of ERISA). The number of
members comprising the Committee shall be determined by the Board of Directors
of the Company, which may from time to time vary the number of members. A member
of the Committee may resign by delivering a written notice of resignation to the
Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the Board.

7.2 Actions by Committee. The Committee will have the authority to control and
manage the operation and administration of the Plan. Each decision of a majority
of the members of the Committee then in office will constitute the final and
binding act of the Committee. The Committee may act with or without a meeting
being called or held and will keep minutes of all meetings held and a record of
all actions taken by written consent.

 

- 13 -



--------------------------------------------------------------------------------

7.3 Powers of Committee. The Committee will have all powers and discretion
necessary or appropriate to supervise the administration of the Plan and to
control its operation in accordance with its terms, including, but not by way of
limitation, the following discretionary powers:

7.3.1 To interpret and determine the meaning and validity of the provisions of
the Plan and to determine any question arising under, or in connection with, the
administration, operation or validity of the Plan or any amendment thereto;

7.3.2 To determine any and all considerations affecting the eligibility of any
employee to become a Participant or remain a Participant in the Plan;

7.3.3 To cause one or more separate Accounts to be maintained for each
Participant;

7.3.4 To cause Compensation Deferrals to be credited to Participants’ Accounts;

7.3.5 To determine the manner and form for making elections under the Plan;

7.3.6 To determine the status and rights of Participants and their spouses,
Beneficiaries or estates;

7.3.7 To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan;

7.3.8 To establish, from time to time, rules for the performance of its powers
and duties and for the administration of the Plan;

7.3.9 To publish a claims and appeal procedure satisfying the minimum standards
of section 503 of ERISA pursuant to which individuals or estates may claim Plan
benefits and appeal denials of such claims;

7.3.10 To delegate to any one or more of its members or to any other person,
severally or jointly, the authority to perform for and on behalf of the
Committee one or more of the functions of the Committee under the Plan; and

7.3.11 To decide all issues and questions regarding Account balances, and the
time, form, manner and amount of distributions to Participants in accordance
with the Plan’s terms.

7.4 Decisions of Committee and its Delegates. All actions, interpretations, and
decisions of the Committee (and its delegates) will be conclusive and binding on
all persons, and will be given the maximum possible deference allowed by law.

7.5 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Committee, or otherwise, including legal fees and expenses, will be
paid and borne by the Employers.

 

- 14 -



--------------------------------------------------------------------------------

7.6 Eligibility to Participate. No member of the Committee who is also an
employee of an Employer will be excluded from participating in the Plan if
otherwise eligible, but he or she will not be entitled, as a member of the
Committee, to act or pass upon any matters pertaining specifically to his or her
own Account under the Plan.

7.7 Indemnification. Each of the Employers will, and hereby does, indemnify and
hold harmless the members of the Committee (and its delegates), from and against
any and all losses, claims, damages or liabilities (including attorneys’ fees
and amounts paid, with the approval of the Board of Directors of the Company (or
an authorized committee of the Board of Directors of the Company), in settlement
of any claim) arising out of or resulting from the implementation of a duty, act
or decision with respect to the Plan, so long as such duty, act or decision does
not involve gross negligence or willful misconduct on the part of any such
individual.

SECTION 8

MODIFICATION OR TERMINATION OF THE PLAN

8.1 Employers’ Obligations Limited. The Employers intend to continue the Plan
indefinitely, and to maintain each Participant’s Account until it is scheduled
to be paid to him or her in accordance with the provisions of the Plan. However,
the Plan is voluntary on the part of the Employers, and the Employers do not
guarantee to continue the Plan. The Company at any time may, by amendment of the
Plan, suspend Compensation Deferrals or may discontinue Compensation Deferrals,
with or without cause.

8.2 Right to Amend or Terminate. The Committee, in its sole discretion, may
amend or terminate the Plan, or any part thereof, in such manner as it may
determine, at any time and for any reason.

8.3 Effect of Termination. If the Plan is terminated pursuant to this Section 8,
the balances credited to the Accounts of the affected Participants will be
distributed to them at the time and in the manner set forth in Section 5, except
as provided in Section 8.4.

8.4 Acceleration of Distributions on Certain Terminations. Notwithstanding any
contrary Plan provision, if the Plan is terminated and liquidated pursuant to
this Section 8 and in accordance with the requirements of Treasury regulation
section 1.409A-3(j)(4)(ix), the balances credited to the Accounts of
Participants may be distributed as soon as may be permitted under such section,
as directed by the Committee (in its discretion).

SECTION 9

GENERAL

9.1 Participation by Affiliates. One or more Affiliates may become participating
Employers by adopting the Plan and obtaining approval for such adoption from the
Committee. By adopting the Plan, an Affiliate is deemed to agree to all of its
terms, including (but not limited to) the provisions granting exclusive
authority to the Committee to amend the Plan and the provisions granting
exclusive authority to the Committee to administer and interpret the Plan. Any
Affiliate

 

- 15 -



--------------------------------------------------------------------------------

may terminate its participation in the Plan at any time. The liabilities
incurred under the Plan to the Participants employed by each Employer will be
solely the liabilities of that Employer, and no other Employer will be liable
for any benefits accrued by a Participant during any period when he or she was
not employed by such Employer.

9.2 Inalienability. In no event may any Participant, former Participant,
Beneficiary, spouse or estate sell, transfer, anticipate, assign, hypothecate,
or otherwise dispose of any right or interest under the Plan; and such rights
and interests will not at any time be subject to the claims of creditors nor be
liable to attachment, execution or other legal process. Notwithstanding the
foregoing, a Participant may, in a manner specified by the Committee, transfer
all or any portion of his or her Account balance to the Participant’s spouse,
former spouse or dependent pursuant to a court-approved domestic relations order
which relates to the provision of child support, alimony payments or marital
property rights.

9.3 Rights and Duties. Neither the Employers nor the Committee will be subject
to any liability or duty under the Plan except as expressly provided in the
Plan, or for any action taken, omitted or suffered in good faith.

9.4 No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, the making of any deferrals under the Plan nor any
action of any Employer or the Committee, will be held or construed to confer
upon any individual any right to be continued as an employee of the Employer
nor, upon dismissal, any right or interest in any specific assets of the
Employers other than as provided in the Plan. Each Employer expressly reserves
the right to discharge any employee at any time.

9.5 Applicable Law. The Plan is intended to comply with the provisions of
section 409A of the Code. Notwithstanding any contrary Plan provision, the Plan
will be construed, administered and enforced in a manner that is consistent with
such intent. The provisions of the Plan also will be construed, administered and
enforced in accordance with the applicable provisions of ERISA, and to the
extent not preempted by ERISA, with the applicable laws of the State of
California (other than its conflict of laws provisions).

9.6 Tax Withholding. Notwithstanding any contrary Plan provision, the Company
will have the right to deduct from Compensation Deferrals and/or a Participant’s
Account and/or any payments due to a Participant (or his or her Beneficiary)
under the Plan any and all taxes determined by the Committee to be applicable
with respect to such benefits. In the discretion of the Committee, the Company
and the Participant’s Employer may accept payment by the Participant (or
Beneficiary) of the amount of any applicable taxes in lieu of deducting such
amount from the Participant’s Account or payments due under the Plan.

9.7 Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provisions of the
Plan, and in lieu of each provision which is held invalid or unenforceable,
there will be added as part of the Plan a provision that will be as similar in
terms to such invalid or unenforceable provision as may be possible and be
valid, legal, and enforceable.

 

- 16 -



--------------------------------------------------------------------------------

9.8 Captions. The captions contained in and the table of contents prefixed to
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan nor in
any way will affect the construction of any provision of the Plan.

9.9 No Guarantees Regarding Tax Treatment. Participants (or their Beneficiaries)
will be responsible for all taxes with respect to any benefits under the Plan
and should consult with their own tax advisors. The Committee, the Company and
the other Employers make no guarantees regarding the tax treatment to any person
of any deferrals or payments made under the Plan and will not provide tax advice
to the Participants (or their Beneficiaries).

****************

 

- 17 -



--------------------------------------------------------------------------------

U.K. Addendum

TIBCO SOFTWARE INC.

2009 DEFERRED COMPENSATION PLAN

This Addendum (“U.K. Addendum”) to the TIBCO Software Inc. (“TIBCO” or
“Company”) 2009 Deferred Compensation Plan (“U.S. Plan”) is adopted to set out
rules which, together with those provisions of the U.S. Plan, will provide
certain Eligible Individuals the opportunity to defer Compensation and receive
deferred Restricted Stock Units in the future. It is intended that the
settlement of deferred Restricted Stock Units in Shares should enable certain
Eligible Individuals to meet the expectations for the directors and employees to
hold a minimum number of shares under the Company’s stock ownership guidelines.
These terms govern the operation of the Plan with respect to U.K. resident
Participants of TIBCO and its U.K. Subsidiaries and provide for the Plan to
comply with U.K. income tax laws. Notwithstanding anything herein or otherwise
to the contrary, until otherwise determined by the Committee, only Non-Employee
Directors who are U.K. residents shall be covered by this U.K. Addendum and be
considered Eligible Individuals for purposes of this U.K. Addendum.

This U.K. Addendum does not replace the U.S. Plan except as provided herein. In
the event of any conflict between these provisions and the U.S. Plan, these
provisions will prevail.

SECTION 1

DEFINITIONS

Capitalized terms used herein shall have the meaning ascribed to them below and
in the U.S. Plan.

“Cause” means (in relation to a Participant) any act of dishonesty or fraud or
gross negligence in connection with the performance of the Participant’s
responsibilities or services to the Company or Affiliate.

“Confidentiality Agreement” means a confidentiality agreement specifying the
Confidential Information that the Participant may not discuss or disclose in
order for the deferred RSUs to be settled.

“Confidential Information” means the non-public information regarding the
Company’s or Affiliate’s software, services, customers, business, finances and
IT infrastructure and any other information set out in a Confidentiality
Agreement.

SECTION 2

PARTICIPATION

This U.K. Addendum Section 2 shall replace Section 2 of the U.S. Plan in its
entirety.

 

- 2 -



--------------------------------------------------------------------------------

2.1 Participation. Each Eligible Individual’s decision to become a Participant
will be entirely voluntary.

2.1.1 Participation Elections.

(i) Initial Elections by Newly-Eligible Individuals. Each individual who first
becomes an Eligible Individual may elect to become a Participant in the Plan by
electing, within thirty (30) days of the date of his or her hire or promotion in
the case of Eligible Employees or the date of his or her appointment or election
in the case of Non-Employee Directors, to make Compensation Deferrals under the
Plan. However, no election under this Section 2.1.1(i) may be made if an
Eligible Individual was previously eligible to participate in another plan that
is required to be aggregated with this Plan under section 409A of the Code. An
Eligible Employee’s initial election to defer his or her Compensation shall be
effective only with respect to the portion of such Compensation that is payable
for services performed after his or her timely filing of his or her initial
deferral election (that is, the amount equal to the total amount of the
Compensation for the performance period multiplied by the ratio of the number of
days remaining in the performance period after the filing of the initial
deferral election over the total number of days in the performance period).

(ii) Reengaged Eligible Individuals. Notwithstanding the foregoing provisions of
this Section 2.1.1, in the case of an individual who ceases to be an Eligible
Individual, regardless of whether he or she still is a Participant with a
notional Account balance under the Plan, and who subsequently becomes an
Eligible Individual again, he or she will be treated as an Eligible Individual
for purposes of subsection (i) above as of the date that the individual again
becomes an Eligible Individual, provided that, he or she had not been an
Eligible Individual at any time during the twenty-four (24) month period ending
on such date. In addition, in the case of a former Participant who ceased to be
such because his or her entire Account balance had been distributed, and on or
before the date of the last distribution from the Account he or she ceased to be
an Eligible Individual, he or she will be treated as a Eligible Individual for
purposes of subsection (i) above as of the first date following such
distribution that the individual again becomes an Eligible Individual.

(iii) Effect of Elections. An election under the Plan shall be irrevocable and
constitute an irrevocable agreement between the Company (and its Affiliates (as
relevant)) and the Participant to change the terms and conditions of
Compensation, so that any Compensation subject to the election will be granted
in the form of deferred Restricted Stock Units. Any prospective entitlement to
be paid Compensation subject to the election on the original terms of the
Compensation shall cease immediately on the entry by the Participant into the
election. An Eligible Individual’s election under this Section 2.1.1 to make
Compensation Deferrals will be effective only (a) with respect to Compensation
that is payable for services performed after the timely filing of his or her
timely filing of the election and (b) for the remainder of the Plan Year with
respect to which the election is made. Any Compensation Deferral elections for
subsequent Plan Years must be made pursuant to Section 2.1.2.

 

- 3 -



--------------------------------------------------------------------------------

(iv) Compensation Subject to Elections for UK Taxpayers. Notwithstanding
anything in the Plan or the U.K. Addendum to the contrary, a Participant
resident in the United Kingdom shall only make Compensation Deferrals with
respect to Compensation that is payable for services performed after the timely
filing of his or her election. All elections must be made before entitlement to
any Compensation subject to an election arises. Without limitation, the
Participant is not able to make an election in respect of any Compensation where
that Compensation has been treated as having been received within the meaning of
section 18 of the Income Tax (Earnings and Pensions) Act 2003.

(v) Terms of Deferred Restricted Stock Units. Deferred Restricted Stock Units
will be granted to Participants who have entered into valid elections to make
Compensation Deferrals on terms that:

 

  •  

except in the case of death, Disability or a Change in Control Event, the
deferred RSUs will not be settled until the Payment Date specified by the
Participant in his election;

 

  •  

the deferred RSUs will immediately lapse and terminate if there is a Separation
from Service of the Participant in circumstances where the Participant has been
dismissed for Cause or the Participant has resigned in circumstances which would
have allowed the Company and/or any of its Affiliates to dismiss the Participant
for Cause; and

 

  •  

the Participant enters into and complies with the terms of a Confidentiality
Agreement. In order for the deferred RSUs to be settled and for the Shares to be
transferred to the Participant on the Payment Date, the Participant will be
required, except in the case of the Participant’s death, to sign an undertaking
at least five (5) business days prior to the Payment Date that immediately
follows the end of the term of deferrals elected by the Participant, in a form
specified by the Committee, confirming that the Participant has not broken the
terms of the Confidentiality Agreement. If the Participant does not return such
a form within one month of being requested by the Committee, but in no event
later than five (5) business days prior to the Payment Date that immediately
follows the end of the term of deferrals elected by the Participant, the
deferred RSUs will lapse and be permanently forfeited.

2.1.2 Elections for Subsequent Plan Years. An Eligible Individual may become a
Participant (or continue or reinstate his or her active participation) in the
Plan for any subsequent Plan Year by electing, no later than December 31 of the
immediately preceding Plan Year, to make Compensation Deferrals under the Plan.
An election under this Section 2.1.2 to make Compensation Deferrals will be
effective only for the Plan Year with respect to which the election is made.
Notwithstanding the foregoing, with respect to an Eligible Individual, to the
extent that such Compensation does not constitute payments that are
“performance-based compensation” under Treasury regulation 1.409A-1(e), any such
Eligible Individual’s election to defer his or her Compensation shall be
effective only with respect to the portion of the Compensation that is payable
for services performed on or after the beginning of the Plan Year to which the
Eligible Employee deferral election relates (that is, the amount equal to the
total amount of Compensation for the

 

- 4 -



--------------------------------------------------------------------------------

performance period multiplied by the ratio of the number of days remaining in
the performance period after the December 31 immediately preceding the Plan Year
to which the Eligible Employee’s election relates over the total number of days
in the performance period).

2.1.3 Duration of Compensation Deferral Elections. A Compensation Deferral
election made under this Section 2 shall remain in effect for the Plan Year to
which it applies, notwithstanding any change in the Participant’s Compensation.
The dollar amount or percentage of any Compensation Deferrals shall not be
reduced or increased during any Plan Year by virtue of any Participant election
to increase, decrease or terminate his or her rate of deferral in any other
employee benefit plan, including any applicable Company employee stock purchase
plan. A Participant’s Compensation Deferral election shall immediately terminate
with respect to future Compensation upon the Participant ceasing to be an
Eligible Individual.

2.1.4 USERRA Rights. Notwithstanding the foregoing provisions of this
Section 2.1, in accordance with Treasury regulation section 1.409A-2(a)(15), the
Committee may (in its discretion) provide an Eligible Individual with a
Compensation Deferral election to satisfy the requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (“USERRA”),
if applicable.

2.1.5 Specific Timing and Method of Elections. Notwithstanding any contrary
provision of this Section 2.1, the Committee, in its sole discretion, will
determine the manner and deadlines for Eligible Individuals to make Compensation
Deferral elections under the Plan. The deadlines prescribed by the Committee may
be earlier than the deadlines specified in this Section 2.1, but may not be
later than such specified deadlines.

2.2 No Cancellation of Compensation Deferrals. By electing to defer any
Compensation, the Participant elects irrevocably to alter the terms and
conditions relating to the Compensation subject to the deferral election so that
any such Compensation will be changed into and be granted in the form of
deferred Restricted Stock Units.

2.2.1 Hardship Distribution under 401(k) Plans. In the event that a Participant
receives a hardship distribution under the TIBCO Software Inc. 401(k) Savings
Plan or any other plan (maintained by an Employer) which contains a qualified
cash or deferred arrangement under section 401(k) of the Code (collectively, the
“401(k) Plans”), the Participant’s Compensation Deferrals (if any) under this
Plan will be cancelled for a period of six (6) months from the date that the
Participant received such hardship distribution or the remainder of the Plan
Year in which the Participant received such hardship distribution (whichever
period is longer). Notwithstanding the foregoing, the Participant’s Compensation
Deferrals will not be so terminated if the Committee determines that such
termination is not required in order to preserve the tax-qualification of the
applicable 401(k) Plan.

2.2.2 Left Intentionally Blank.

2.2.3 Left Intentionally Blank.

 

- 5 -



--------------------------------------------------------------------------------

2.2.4 Irrevocability of Elections. Elections are irrevocable and cannot be
changed in the future.

2.2.5 Left Intentionally Blank.

2.3 Termination of Participation. An individual who has become a Participant in
the Plan will remain a Participant until his or her entire notional Account
balance has been distributed. However, an Eligible Individual who has become a
Participant may or may not be an active Participant making Compensation
Deferrals for a particular Plan Year, depending upon whether he or she has
elected to make Compensation Deferrals for such Plan Year.

2.4 Rights of a Holder. No Participant nor any person claiming under or through
a Participant will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder (including, without
limitation, any rights to dividends, dividend equivalents or voting rights)
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to a Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, a Participant will have
all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

2.5 Risk of Forfeiture. Until the Payment Date specified in the Participant’s
deferral election, the deferred Restricted Stock Units will immediately
terminate if there is a termination from service of the Participant in
circumstances where the Participant has been dismissed for Cause or the
Participant has resigned in circumstances which would have allowed the Company
or any of its Affiliates to dismiss the Participant for Cause. The deferred RSUs
will also immediately lapse and terminate if the Participant discusses or
discloses without authority of the Company the Company’s Confidential
Information or any Confidential Information of its Affiliates.

SECTION 3

COMPENSATION DEFERRAL ELECTIONS

This U.K. Addendum Section 3 shall replace Section 3 of the U.S. Plan in its
entirety.

3.1 Compensation Deferrals. At the times and in the manner prescribed in
Section 2.1, each Eligible Individual may irrevocably elect to defer portions of
his or her future Compensation and to have the amounts of the Participant’s
contingent interest in the balance credited to his or her notional Account as
follows:

3.1.1 Compensation Deferrals. An Eligible Individuals may elect to defer an
amount equal to any whole percentage or any specific dollar amount (in $1,000
increments) of the Participant’s Compensation, provided that, any percentage
elected by the Participant will be not less than 5% of his or her future
Compensation, and any dollar amount elected will be not less than $5,000.
Notwithstanding the preceding sentence or any contrary provision of the Plan,
the Committee may reduce a Participant’s Compensation Deferrals to the extent
necessary to satisfy applicable withholding tax requirements and employee
benefit plans and other deductions. With

 

- 6 -



--------------------------------------------------------------------------------

respect to employees, the payroll deductions may not reduce the individual’s
compensation below an amount equal to two (2) times the federal or applicable
state minimum wage, whichever is higher, required to be paid each pay period.
Payroll deductions for a Participant who is an Eligible Individual will commence
as soon as administratively practicable following the effectiveness of his or
her timely submitted Deferral election form as provided under Sections 2.1.1 or
2.1.2, as applicable. The reduction in Director Fees for a Participant who is a
Non-Employee Director will commence as soon as administratively practicable
following the effectiveness of his or her timely submitted Deferral election
form as provided under Sections 2.1.1 or 2.1.2, as applicable, and will apply
only to Director Fees or Base Remuneration to be earned or advanced for services
to be performed after the date the Participant submits a properly completed
election form to the Company.

3.1.2 Crediting of Compensation Deferrals. The amounts deferred pursuant to this
Section 3.1 will reduce the Participant’s Compensation for the Plan Year and
will be credited to the Participant’s contingent notional Account as of the last
day of the month in which the amounts (but for the Compensation Deferral) would
have been paid to the Participant.

3.1.3 Participants’ Accounts. For each Plan Year, at the direction of the
Committee, there will be established and maintained on the books of the Company,
a separate contingent Account or Accounts for each Participant, which will
properly reflect Compensation Deferrals and all deferred RSUs granted.

3.1.4 Participants Remain Unsecured Creditors. All contingent amounts credited
notionally to a Participant’s Account under the Plan will continue for all
purposes to be a part of the general assets of the Employer. Each Participant’s
contingent interest in the Plan will make him or her only a general, unsecured
creditor of the Employer. In the event that an Employer (other than the Company)
becomes insolvent and therefore unable to make a payment or payments owed by it
under the Plan, the Company will make such payments, provided that, nothing in
this sentence will make any Participant anything other than a general, unsecured
creditor of the Company.

3.2 Compensation Deferrals Will Generally Be Payable in RSUs. In the event than
an Eligible Individual elects to defer portions of his or her Compensation, the
deferred amounts shall be paid pursuant to Section 3.3 below and granted to any
such Participant in the form of deferred RSUs, provided that, such Participant
is an employee or service provider of the Employer on the date of grant. The
deferred RSUs shall be granted on the last business day (i.e., any day other
than a Saturday, a Sunday, or a legal holiday in the State of California) at the
end of the first full fiscal quarter following the applicable fiscal quarter in
which Compensation that a Participant has elected to defer has been earned or
advanced for services to be performed. Deferred RSUs shall be evidenced by a
deferred RSU Agreement. The deferred RSUs shall be subject to forfeiture as set
out in Section 2.5 above. The deferred RSUs shall be settled in Company common
stock upon a Participant’s Plan Account distribution, as provided in Sections
3.3 and 3.4. The number of Shares of Company common stock covered by the
deferred RSUs shall be (i) the deferred amounts of the Participant’s
Compensation, divided by (ii) the Fair Market Value of a share of Company common
stock on the date of grant (rounded down to the nearest whole Share). The
deferred RSUs granted to a Participant pursuant to this Section 3.2 shall be
reflected in such Participant’s Account and shall be distributed and settled in
whole Shares in accordance with Section 5 below.

 

- 7 -



--------------------------------------------------------------------------------

3.3 Form of Payment. Subject to the provisions of Section 5, the form of payment
for the Compensation Deferrals under this Plan shall be in the form of deferred
RSUs that are settled in Shares. Notwithstanding the foregoing, to the extent
that (i) a Participant is entitled to a distribution of his or her Account in
accordance with Section 5 before his or her Compensation Deferrals have been
granted in the form of RSUs, or (ii) after conversion of deferred amounts to
RSUs, a portion of a Participant’s Compensation Deferrals remains, then any such
amounts shall be payable in cash in a single lump sum on the Payment Date that
immediately follows the end of the term of deferral(s) elected by the
Participant.

3.4 Term of Deferral. Subject to the provisions of Section 5, each Participant
must indicate on his or her Compensation Deferral election form pursuant to
Section 3.1 the time for payment for settlement of the deferred RSUs granted in
connection with the Compensation Deferrals made pursuant to such election.
Pursuant to such procedures as the Committee (in its discretion) may adopt from
time to time, a Participant may elect a fixed date to receive his or her Plan
Account distribution (not less than two (2) years from the date of election and
not more than five (5) years from the date of election) specified in his or her
Compensation Deferral election, provided that, any such election satisfies the
requirements of section 409A of the Code. The procedures adopted by the
Committee may (in the discretion of the Committee) restrict a Participant’s
ability to elect multiple terms of deferral under the Plan. A Participant’s
election as to the term of deferral will apply to all Compensation Deferrals
credited as Participant’s contingent interest in the balance credited to his or
her notional Account with respect to which the election is made. The
Participant’s election of deferral is irrevocable.

3.5 Changes in Elections as to Form of Payment and/or Term of Deferral. A
Participant may not change his or her election under Section 3 for Compensation
Deferrals credited to the Participant’s Account.

SECTION 4

SHARES SUBJECT TO THE PLAN

Section 4.1.3 of this U.K. Addendum will replace the corresponding Section 4.1.3
of the U.S. Plan.

4.1.3 Notwithstanding any other provision of the Plan, the terms of any deferred
RSU Agreement evidencing an deferred RSU may provide that, in the event that
deferred RSUs are not assumed by the successor corporation or its parent or a
subsidiary upon a Change in Control Event, then restrictions and deferral
limitations on the deferred RSUs lapse and the deferred RSUs become free of all
restrictions and limitations, subject in each case to any terms and conditions
contained in the deferred RSU Agreement evidencing such deferred RSU.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 5

DISTRIBUTIONS

This U.K. Addendum Section 5 shall replace Section 5 of the U.S. Plan in its
entirety.

5.1 Normal Time for Distribution. Subject to the other provisions of this
Section 5 below, a distribution of the Participant’s contingent interest in the
balance credited to his or her notional Account will be made or commenced on the
Payment Date that immediately follows the end of the term of deferral(s) elected
by the Participant under Section 3.4.

5.2 Special Rule for Change in Control Event. If there is a Change in Control
Event, the Participant’s contingent interest in the balance credited to his or
her notional Account will be distributed to him or her on the Payment Date that
immediately follows the date of the Change in Control Event or as soon as
administratively practicable thereafter, but in no event later than the 15th day
of the third calendar month following the Payment Date that immediately follows
the Change in Control Event; provided, however, that if this period ends in the
calendar year following the year in which the Change in Control Event occurs,
the Participant will not have the right to designate the calendar year in which
payment will be made.

5.3 Special Rule for Death. If a Participant dies, the Participant’s contingent
interest in the balance credited to his or her notional Account will be
distributed to the Participant’s estate on the Payment Date that immediately
follows the Participant’s death or as soon as administratively practicable
thereafter, but in no event later than the 15th day of the third calendar month
following the Payment Date immediately following the Participant’s death;
provided, however, that if this period ends in the calendar year following the
year in which the Participant’s death occurs, the Participant’s estate, as
applicable, will not have the right to designate the calendar year in which
payment will be made.

5.4 Special Rule for Disability. If a Participant becomes Disabled, the balance
then credited to his or her Account will be distributed to the Participant on
the Payment Date that immediately follows the date on which the Participant
became Disabled or as soon as administratively practicable thereafter but in no
event later than the 15th day of the third calendar month following the Payment
Date that immediately follows the Disability; provided, however, that if this
period ends in the calendar year following the year in which the Disability
occurs, the Participant will not have the right to designate the calendar year
in which payment will be made.

5.5 Left Intentionally Blank.

5.6 Required Six-Month Delay in Payment for Specified Employees. Notwithstanding
any contrary Plan provision and subject to the provisions of Section 5.7, any
distributions that are otherwise required to be made under the Plan to a
Specified Employee due to his or her Separation from Service, if any, will be
accumulated during the first six (6) months following the Separation from
Service and will instead be paid on the Payment Date that immediately follows
the end of such six (6) month period.

 

- 9 -



--------------------------------------------------------------------------------

5.7 Delay of Payment(s) Permitted Under Certain Circumstances. Notwithstanding
any contrary provision of Section 5:

5.7.1 Payments That Would Violate Federal Securities Laws or Other Applicable
Law. Any distribution scheduled to be made under the Plan will be delayed if the
Company reasonably anticipates that the making of the distribution will violate
federal securities laws or other applicable law. Any such delayed distribution
will be made at the earliest date at which the Company reasonably anticipates
that the making of the distribution will not cause such violation.

5.7.2 Other Events and Conditions. Any payment scheduled to be made under the
Plan will be delayed upon such other events and conditions as may be prescribed
in generally applicable guidance published in the Internal Revenue Bulletin.

5.8 Left Intentionally Blank.

5.8.1 Left Intentionally Blank.

5.8.2 Left Intentionally Blank.

5.8.3 Left Intentionally Blank.

5.8.4 Left Intentionally Blank.

5.8.5 Left Intentionally Blank.

5.9 Left Intentionally Blank.

5.10 Left Intentionally Blank.

5.10.1 Left Intentionally Blank.

5.10.2 Left Intentionally Blank.

5.11 Separation from Service. Separation from Service (other than as a result of
death as set forth above in Section 5.3) shall not accelerate the right of a
Participant resident in the United Kingdom to be paid before the date for
payment specified by the Participant in his or her Compensation Deferral
election or cause there to be an early settlement of any deferred RSUs. No
payments may be made to a Participant resident in the United Kingdom until the
date for payment specified by the Participant in his or her Compensation
Deferral election in the event that the Separation from Service occurs before
the date for payment specified by the Participant in his or her Compensation
Deferral election (unless the Separation from Service was as a result of death
as set forth above in Section 5.3).

 

- 10 -



--------------------------------------------------------------------------------

SECTION 6

PARTICIPANT’S CONTINGENT INTEREST

This U.K. Addendum Section 6 will replace Section 6 of the U.S. Plan in its
entirety.

Subject to Sections 8 and 9.2, a Participant’s interest in the balance
notionally credited to his or her Account and any deferred RSUs will at all
times be subject to the forfeiture provisions set out in this Plan.

SECTION 7

ADMINISTRATION OF THE PLAN

Sections 7.3.3 and 7.3.4 of this U.K. Addendum will replace the corresponding
Sections 7.3.3 and 7.3.4 of the U.S. Plan.

7.3.3 To cause one or more separate notionally Accounts to be maintained for
each Participant; To determine the manner and form for making elections under
the Plan;

7.3.4 To cause Compensation Deferrals to be credited to notionally Participants’
Accounts;

SECTION 8

MODIFICATION OR TERMINATION OF THE PLAN

Section 8 of the U.S. Plan is not amended or replaced by this U.K. Addendum.

SECTION 9

GENERAL

Section 9.6 of this U.K. Addendum will replace the corresponding Section 9.6 in
the U.S. Plan.

9.6 Tax Withholding. Regardless of any action the Company or any of its
Affiliates takes with respect to any or all income tax, national insurance
contributions or any tax related withholding due in connection with any deferred
RSUs (“Tax Liabilities”), the ultimate liability for all Tax Liabilities due is
and remains the Participant’s responsibility and that the Company and its
Affiliates (i) make no representations or undertakings regarding the treatment
of any Tax Liabilities in connection with any aspect of the deferred RSUs,
including without limitation the award of deferred RSUs, the vesting of deferred
RSUs, the issuance of Shares in settlement of deferred RSUs, the subsequent sale
of any Shares acquired at vesting and the receipt of any dividends; and
(ii) make no tax representations or undertakings in relation to the Plan and the
timing of the taxation of any deferred RSUs, and (iii) do not commit to
structure the terms of the award or any aspect of the deferred RSUs, to reduce
or eliminate the Employee’s liability for Tax Liabilities.

 

- 11 -



--------------------------------------------------------------------------------

The Participant will be taken to have agreed that the Participant is responsible
for the tax consequences of entering into a Compensation Deferral election and
it is only appropriate for the Participant to enter into an election if the
Participant has received his own professional tax advice on the consequences of
this election.

Prior to the issuance of Shares for deferred RSUs, the Participant shall pay or
make adequate arrangements satisfactory to the Company and its Affiliates (in
their sole discretion) to satisfy all withholding and payment on account
obligations of the Company and/or any of its Affiliates. In this regard by
participating in the Plan, the Participant irrevocably authorizes the Company
and/ or any of its Affiliates to withhold all applicable Tax Liabilities from
any fee or other payment payable to the Participant or from the proceeds of the
sale of the Shares acquired upon vesting of the deferred RSUs. Alternatively, or
in addition, the Participant irrevocably authorizes the Company or any of its
Affiliates to, in their sole discretion, (i) sell or arrange for the sale of
Shares to be issued on the vesting of deferred RSUs to satisfy the withholding
or payment on account obligation and account to HM Revenue & Customs or any
other authority for the proceeds, and/or (ii) withhold in Shares, provided that
the Company and its Affiliates shall withhold only the amount of Shares
necessary to satisfy the minimum withholding or payment on account amount. If
the Tax Liabilities are satisfied by withholding a number of Shares as described
herein, the Participant will be taken to have been issued the full number of
Shares that they are entitled to receive notwithstanding that a number of Shares
are withheld for the purpose of satisfying the Tax Liabilities due. The
Participant shall pay to the Company or to its Affiliates any amount of Tax
Liabilities that the Company or the Affiliates may be required to withhold as a
result of the deferred RSUs, the entry into this Election, the vesting of
deferred RSUs, or the issuance of Shares in settlement of vested deferred RSUs
that cannot be satisfied by the means previously described. The Participant
shall permanently forfeit Shares if the Participant fails to comply with the
Participant’s obligation in connection with the Tax Liabilities as described
herein.

Notwithstanding the above, the Participant agrees to pay on demand the amount of
any Tax Liabilities that the Company or any of its Affiliates request that the
Participant pay to them in order to enable them to comply with any withholding
obligations or to reimburse them if the Company or any of its Affiliates have
already paid any such Tax Liabilities to HM Revenue & Customs or any other
authority.

The Participant may be subject to taxes or National Insurance contributions
prior to the Payment Date for settlement of the deferred RSUs. If the Company
determines that it or any Affiliate is required to withhold for any taxes,
including, but not limited to, income or employment taxes, or National Insurance
contributions prior to the date of deferred payout, the Company may withhold
from other compensation due to the Participant, including, but not limited to,
Director Fees. Upon receipt of deferred payouts, the Participant may owe taxes
both (a) to the jurisdiction where the Participant resided at the time of making
this election and, if different, (b) to the jurisdiction where Participant
resides when they receive a deferred payout. All the powers and authorizations
in respect of any withholding liability on the vesting of the deferred RSUs
shall apply to any such earlier taxable event.

 

- 12 -



--------------------------------------------------------------------------------

In the event that the Company or any its Affiliates that constitutes
Participant’s “employer” within the meaning of section 222(3) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Employer”) are unable to withhold or
collect any Tax Liability within 90 days of the event giving rise to the Tax
Liabilities or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, the Participant agrees with the
Employer that the amount of the uncollected tax shall constitute a loan owed by
the Participant to the Participant’s Employer, effective on the expiry of the 90
day limit. The Participant agrees that the loan will be immediately due and
repayable, and the Employer may recover it at any time thereafter by any of the
means referred to above. The Participant agrees that the loan will bear interest
at the then-current HM Revenue & Customs’ official rate.

Notwithstanding the foregoing, if a Participant is subject to Section 402 of the
U.S. Sarbanes-Oxley Act of 2002, the terms of the immediately foregoing
provision will not apply. Such Participant shall make advance arrangements for
proper and timely tax withholding with his or her Employer and no loan(s) shall
be made. Further, if the Company determines, in its discretion, that any change
in the Participant’s status would cause an existing arrangement to be a
prohibited extension or maintenance of credit by the Employer under Section 402
of the Sarbanes-Oxley Act of 2002 or any other applicable law (a “Violation”),
then the Participant shall repay his or her Employer the outstanding balance of
such loan(s) (inclusive of interest) no later than the day prior to the date a
Violation would occur. The Participant acknowledges that the Company and/ or any
of its Affiliates may recover any such additional income tax and National
Insurance contributions at any time thereafter by any of the means referred to
above.

****************

 

- 13 -